Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 4, 5, 8, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggarwal; Alok et al. US 20100135178 A1.

Consider Claim(s) 1 and 14
Aggarwal discloses An electronic device (Aggarwal Fig. 1 108, Fig. 2 200 [0046, Fig. 3 108),  for securely determining current location information regarding the electronic device (Aggarwal Fig. 3 [0043] [0063] Fig. 6 600 [0098]-[0121]), the electronic device comprising a radio communication module (Aggarwal Fig. 2 [0047] transceivers 204 206 208 antenna 202) and a secure element including a processor and a memory (Aggarwal Fig. 2 Processor 210 Memory 214 [0051]-[0056]), 
the secure element being connected to the radio communication module (Aggarwal Fig. 2 Processor 210 connects to transceivers and antenna 204 206 208 202 [0047] [0051]) and the processor being configured to:
obtain, from the radio communication module, one or more beacon messages received by the radio communication module from one or more beacon devices (Aggarwal Fig. 2 Fig. 3 Fig. 6 [0105] listening to beacons from WAPs 311, [0108] RTT probe messages), 
determine in real-time the current location information, using transmission properties of the one or more beacon messages, the current location information comprising one or more distances between the electronic device and the beacon devices (Aggarwal Fig. 2 Fig. 3 Fig. 6 [0115] Using the RTT measurements and the aforementioned RTT ranging model, the distance between the mobile station and each WAP 311k may be estimated (B615); [0121] Using the combined distance to each WAP 311k, the mobile station 108 may determine its position using conventional trilateration methods based upon the combined distances and the network geometry (B630).).and 
store the current location information in the memory of the secure element (Aggarwal Fig. 2 Fig. 3 Fig. 6 [0115] [0121] where determined distances and position inherently stored by mobile device in memory 214).
Further regarding Claim 14, Aggarwal discloses a A mobile phone fitted with a mobile phone case comprising an electronic device (Aggarwal Fig. 1 108, Fig. 2 200 [0046], Fig. 3 108, where mobile devices inherent fitted with a housing or cover).  

Consider Claim(s) 4 and 17
Aggarwal discloses The electronic device of claim 1, wherein the radio communication module comprises an ultra-wideband radio and the processor is configured to:
obtain, from the radio communication module, one or more beacon messages received by the ultra-wideband radio from one or more beacon devices (Aggarwal Fig. 2 Fig. 3 Fig. 6 [0105] listening to beacons from WAPs 311, [0108] RTT probe messages [0047] Additionally, any other type of wireless networking technologies may be used, for example, Ultra Wide Band, ZigBee, wireless USB etc).

Consider Claim(s) 5
Aggarwal discloses The electronic device of claim 1, wherein the processor is configured to determine in real-time the current location information of the electronic device further using a known arrangement of the beacon device (Aggarwal Fig. 3 Fig. 6 [0115] [0121] Using the combined distance to each WAP 311k, the mobile station 108 may determine its position using conventional trilateration methods based upon the combined distances and the network geometry (B630). [0044] [0088] coordinates of WAPS [0063] The network geometry can include the positions of each of the WAPS 311 in a reference coordinate system ((x.sub.k, y.sub.k), where k=1, 2, 3). The network geometry may be provided to the mobile station 108 in any manner, such as, for example, providing this information in beacon signals, providing the information using a dedicated server external on an external network, providing the information using uniform resource identifiers, etc.).

Consider Claim(s) 6
Aggarwal discloses The electronic device of claim 1, wherein the processor is configured to:
read, from the one or more beacon messages, one or more beacon coordinates, and determine in real-time the current location information of the electronic device further using the one or more beacon coordinates (Aggarwal Fig. 3 Fig. 6 [0115] [0121] Using the combined distance to each WAP 311k, the mobile station 108 may determine its position using conventional trilateration methods based upon the combined distances and the network geometry (B630). [0044] [0088] coordinates of WAPS [0063] The network geometry can include the positions of each of the WAPS 311 in a reference coordinate system ((x.sub.k, y.sub.k), where k=1, 2, 3). The network geometry may be provided to the mobile station 108 in any manner, such as, for example, providing this information in beacon signals, providing the information using a dedicated server external on an external network, providing the information using uniform resource identifiers, etc.).

Consider Claim(s) 8
Aggarwal discloses The electronic device of claim 1, wherein the processor is further configured to:
generate a location information message comprising one or more of: the one or more distances, the beacon identifiers, or the current location information, and transmit, using the radio communication module or a wired communication interface, the location information message to an external device (Aggarwal [0044] The mobile station 108 may then derive the time delays associated with each of the received signals. The mobile station 108 may then form a message which can include the time delays and the identifying information of each of the LAN-WAPs, and send the message via network 112 to the positioning server 110…).

Consider Claim(s) 13
Aggarwal discloses The electronic device of claim 1, further comprising a movement sensor and wherein the processor is configured to:
receive, from the movement sensor, movement data indicating a movement of the electronic device (Aggarwal [050][051] motion sensor 212 provides relative movement information), and
determine the current location information of the electronic device using the movement data (Aggarwal Fig. 6 [0052]-[0053] teaches supplemental information including motion sensor information used in location by mobile device).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal; Alok et al. US 20100135178 A1 in view of CHOI GOON DON KR 20170037802 A.

Consider Claim(s) 2 and 15
Aggarwal discloses  The electronic device of claim 1, wherein the processor is further configured to: read, from the one or more beacon messages (Aggarwal Fig. 2 Fig. 3 Fig. 6 [0105] listening to beacons from WAPs 311).
Aggarwal does not explicitly disclose read, from the one or more beacon messages, one or more beacon identifiers, and store a particular beacon identifier in the memory of the secure element, if the distance to the particular beacon device is below a pre-defined proximity threshold and if said distance is maintained for a pre-determined duration threshold.
Choi teaches read, from the one or more beacon messages, one or more beacon identifiers, and (Choi Fig. 4, Fig. 4 Page 3, where AP broadcast signal includes AP identifier and read by smartphone.)
store a particular beacon identifier in the memory of the secure element, if the distance to the particular beacon device is below a pre-defined proximity threshold and if said distance is maintained for a pre-determined duration threshold (Choi Fig. 5, Page 3 where AP is added  “ If the broadcast information is transmitted, the transmission period is determined (S501). The smartphone measures the strength by combining the system broadcast information according to the period a plurality of times (S502). If the measured signal strength is equal to or greater than Sadd and the duration is equal to or greater than Tadd, it is determined that the AP mode is entered (S504)..” and memory unit 230 stores the program and perform the functions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Aggarwal to include the noted teachings of Choi, in order to optimal positioning method, to a guidance person in case of an indoor location and an outdoor location of a driven person in an emergency call (Choi Page 1).

Claim(s) 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal; Alok et al. US 20100135178 A1 in view of US 20130260797 A1 JONES; Russel Kipp et al.

Consider Claim(s) 3 and 16
Aggarwal discloses The electronic device of claim 1, wherein the processor is further configured to: read, from the one or more beacon messages, one or more beacon status indicators indicating one or more of the following:
	a beacon device status or a beacon user status, indicative of a status of a user associated with the beacon (Aggarwal [0063] AP location transmitted in beacons equivalent of beacon device status),
determine in real-time filtered current location information, using transmission properties of the particular beacon message (Aggarwal [0165] Filtering WAP measurements/messages for in determining distance), and
store filtered current location information in the memory of the secure element (Aggarwal Fig. 2 Fig. 3 Fig. 6 [0115] [0121] where determined distances and position inherently stored by mobile device in memory 214).
Aggarwal does not explicitly disclose filter a particular beacon message, from the one or more beacon messages, using a filter parameter and one or more of: beacon status indicators or a beacon signal strength, wherein the filter parameter is a dynamically set filter parameter.
Jones teaches filter a particular beacon message, from the one or more beacon messages, using a filter parameter and one or more of: beacon status indicators or a beacon signal strength, wherein the filter parameter is a dynamically set filter parameter (Jones [0091] beacon attribute filter component; [0074] filtering SSIDs [0086] spatial distance filters).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Aggarwal to include the noted teachings of Jones, in order to  information about a place derived from wireless beacon properties (Jones [0003])

Claim(s) 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal; Alok et al. US 20100135178 A1 in view of Klinkner; Steven R. et al. US 20210092607 A1

Consider Claim(s) 7
Aggarwal discloses transmit, via the radio communication module, a beacon signal, the beacon signal comprising one or more of the secure identifier of the electronic device or the current location information of the electronic device (Aggarwal [0044] The mobile station 108 may then derive the time delays associated with each of the received signals. The mobile station 108 may then form a message which can include the time delays and the identifying information of each of the LAN-WAPs, and send the message via network 112 to the positioning server 110…).
Aggarwal does not explicitly disclose generate, using a cryptographic key stored in the memory of the secure element, a secure identifier of the electronic device.
Klinkner teaches generate, using a cryptographic key stored in the memory of the secure element, a secure identifier of the electronic device (Klinkner [0099]…the community mobile device 804 encrypts 824 data representative of the determined location of the community mobile device using the temporary public key of the received encrypted temporary encryption key pair. The community mobile device 804 then provides 826 the hashed identifier, the encrypted location, and the encrypted temporary private key to the central tracking system. The central tracking system stores 828 the received hash identifier, the encrypted location data, and the encrypted temporary private key 868, for instance within a “last known location” field associated with the tracking device…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Aggarwal to include the noted teachings of Klinkner, in order to securely providing location and identity information for a tracking device (Klinker [0002]).

Consider Claim(s) 9
Aggarwal discloses transmit, via the radio communication module, a beacon signal, the beacon signal comprising the current location information of the electronic device (Aggarwal [0044] The mobile station 108 may then derive the time delays associated with each of the received signals. The mobile station 108 may then form a message which can include the time delays and the identifying information of each of the LAN-WAPs, and send the message via network 112 to the positioning server 110…).
Aggarwal does not explicitly disclose encrypt the location information message using a first cryptographic key securely stored in a memory of the secure element, and 
transmit the location information message to a trusted software application of the external device.
Klinkner teaches encrypt the location information message using a first cryptographic key securely stored in a memory of the secure element, and 
transmit the location information message to a trusted software application of the external device  (Klinkner [0099]…the community mobile device 804 encrypts 824 data representative of the determined location of the community mobile device using the temporary public key of the received encrypted temporary encryption key pair. The community mobile device 804 then provides 826 the hashed identifier, the encrypted location, and the encrypted temporary private key to the central tracking system. The central tracking system stores 828 the received hash identifier, the encrypted location data, and the encrypted temporary private key 868, for instance within a “last known location” field associated with the tracking device…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Aggarwal to include the noted teachings of Klinkner, in order to securely providing location and identity information for a tracking device (Klinker [0002]).

Consider Claim(s) 10
Aggarwal discloses transmit, via the radio communication module, a beacon signal, the beacon signal comprising one or more of the secure identifier of the electronic device or the current location information of the electronic device (Aggarwal [0044] The mobile station 108 may then derive the time delays associated with each of the received signals. The mobile station 108 may then form a message which can include the time delays and the identifying information of each of the LAN-WAPs, and send the message via network 112 to the positioning server 110…).
Aggarwal does not explicitly disclose the processor is further configured to generate the location information message to include a network address of the external device and/or a device identifier uniquely identifying the electronic device, the location information message being configured to be forwarded, via an intermediate device, to the external device according to the network address and/or the device identifier.
Klinkner teaches the processor is further configured to generate the location information message to include a network address of the external device and/or a device identifier uniquely identifying the electronic device, the location information message being configured to be forwarded, via an intermediate device, to the external device according to the network address and/or the device identifier (Klinker [0134] vendor ID to identify server, location sent to server via intermediate devices in network, also [0148] hashed identifier 1402 and centralized server).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Aggarwal to include the noted teachings of Klinkner, in order to securely providing location and identity information for a tracking device (Klinker [0002]).



Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal; Alok et al. US 20100135178 A1 in view of Adamczyk, Maria  et al. US 20040266398 A1 and further in view of Bauer; Nicholaus J. US 20160291124 A1.

Consider Claim(s) 11
Aggarwal discloses receive, via the radio communication module, a secure message comprising a location indicator Aggarwal Fig. 2 Fig. 3 Fig. 6 [0105] listening to beacons from WAPs 311, [0108] RTT probe messages).
Aggarwal does not explicitly disclose receive, via the radio communication module, a secure message comprising a message content and a location indicator, 
decrypt, using an encryption key stored in the memory, the secure message,
determine, using the location indicator and the current location information of the electronic device, whether the electronic device is located at the location indicator, and
transmit, if the electronic device is positively determined to be at the location indicator, the message content to the external device.

Adamczyk teaches receive, via the radio communication module, a secure message comprising a message content and a location indicator (Adamczyk Fig. 1, location indicator 103 message content 101 [0031]-[0032]
determine, using the location indicator and the current location information of the electronic device, whether the electronic device is located at the location indicator (Adamczyk Fig. 1, obtain location information 107 and match location criteria 109 [0035]), and
transmit, if the electronic device is positively determined to be at the location indicator, the message content to the external device (Adamczyk Fig. 1 transmit message 111 [0036]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Aggarwal to include the noted teachings of Adamczyk, in order to provide messages and/or reminders of scheduled appointments and/or tasks (Adamczyk [0002])
The combination does not teach decrypt, using an encryption key stored in the memory, the secure message.
It is well known as Bauer teaches decrypt, using an encryption key stored in the memory, the secure message (Bauer [0056] ..the wireless nodes 402-432 can be 802.11 wireless routers that are configured to broadcast an SSID containing each node's unique ID. Encryption can be optionally added to this system to prevent unauthorized wireless nodes from spoofing or impersonating the system. This can be implemented in one example by encrypting the SSID, and then decrypted by the user device 434 using the system's public key…).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Bauer, in order to prevent unauthorized wireless nodes from spoofing or impersonating the system (Bauer [0056]).

Claim(s) 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal; Alok et al. US 20100135178 A1 in view of Feuillette; Rémi et al. US 10460530 B2

Consider Claim(s) 12
Aggarwal discloses The electronic device of claim 1, wherein the processor is further configured to: read, from the one or more beacon messages (Aggarwal [0063] AP location transmitted in beacons equivalent of beacon device status).
Aggarwal does not explicitly disclose receive, via the radio communication module, one or more synchronization messages from the one or more beacon devices, and synchronize the clock in the secure element using the synchronization messages.

Feuillette teaches receive, via the radio communication module, one or more synchronization messages from the one or more beacon devices, and synchronize the clock in the secure element using the synchronization messages (Feuillette Col. 6 Lines 40-60 “..The time provided by the GPS clock 84 is emitted by the beacon in the messages sent to the ATV device. So each time the vehicle is in range of a beacon, the synchronization component 52 is able to resynchronize automatically its clock 54 with the GPS clock 84..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Aggarwal to include the noted teachings of Feuillette, in order for reliability in transaction timestamp (Feuillette Col. 6 Lines 40-60)



Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal; Alok et al. US 20100135178 A1 as applied to claim 1 above, and further in view of Ebling; Holger et al. US 20180084598 A1.
Consider Claim 18
Aggarwal as applied to claim 1 and rejection of claim 1 incorporated herein discloses an electronic device for securely determining current location information regarding the electronic device in the manner claimed in claim 18.  Aggarwal further teaches A wireless network access point connected to an electronic device (Aggarwal Fig. 2 Fig. 3 Fig. 6 [0105] WAPs 311).
Aggarwal does not teach wherein the wireless network access point is configured to provide power to the electronic device via a pluggable connection.
Ebling teaches wherein the wireless network access point is configured to provide power to the electronic device via a pluggable connection (Ebling [0075] The customer easily connects its mobile device to the customer premises equipment 50 via USB, WiFi or other channels for data transport. If the mobile device (or supplementary access gateway device 60) is connected to the customer premises equipment device 50 via USB or another cable connection, the battery of the mobile device (i.e. the supplementary access gateway device 60) can be charged)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Aggarwal to include the noted teachings of Ebling, in order to charge mobile device battery (Ebling [0075]).

Consider Claim(s) 19
The combination teaches The electronic device of claim 1, wherein the processor is configured to determine in real-time the current location information of the electronic device further using a known arrangement of the beacon device (Aggarwal Fig. 3 Fig. 6 [0115] [0121] Using the combined distance to each WAP 311k, the mobile station 108 may determine its position using conventional trilateration methods based upon the combined distances and the network geometry (B630). [0044] [0088] coordinates of WAPS [0063] The network geometry can include the positions of each of the WAPS 311 in a reference coordinate system ((x.sub.k, y.sub.k), where k=1, 2, 3). The network geometry may be provided to the mobile station 108 in any manner, such as, for example, providing this information in beacon signals, providing the information using a dedicated server external on an external network, providing the information using uniform resource identifiers, etc.).

Consider Claim(s) 20
The combination teaches The electronic device of claim 1, wherein the processor is configured to: read, from the one or more beacon messages, one or more beacon coordinates, and determine in real-time the current location information of the electronic device further using the one or more beacon coordinates (Aggarwal Fig. 3 Fig. 6 [0115] [0121] Using the combined distance to each WAP 311k, the mobile station 108 may determine its position using conventional trilateration methods based upon the combined distances and the network geometry (B630). [0044] [0088] coordinates of WAPS [0063] The network geometry can include the positions of each of the WAPS 311 in a reference coordinate system ((x.sub.k, y.sub.k), where k=1, 2, 3). The network geometry may be provided to the mobile station 108 in any manner, such as, for example, providing this information in beacon signals, providing the information using a dedicated server external on an external network, providing the information using uniform resource identifiers, etc.).

/UMAIR AHSAN/Examiner, Art Unit 2647